Citation Nr: 1515591	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a November 2013 videoconference hearing.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Veteran's contentions regarding exposure to asbestos and the uncertainty regarding the Veteran's currently diagnosed lung condition, the Board finds that the evidence of record warrants a VA examination to determine the etiology of the claimed asbestos.  McLendon v. Nicholson, 20 Vet. App. 79.  The Board notes that the Veteran has not received a VA examination with respect to this claim, although he was afforded a July 2013 VA respiratory examination regarding his diagnosed lung cancer.  While the examiner did not diagnosis the Veteran with asbestos at the time of the July 2013 VA examination, the medical evidence of record does document asbestos.  As a result, a VA examination clarifying the Veteran's current diagnosis and the etiology of any such condition is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for the claimed sinus disability, and request that he forward any additional records to VA to associate with the claims file, or provide appropriate authorization for VA to obtain them.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take any appropriate development with respect to the Veteran's in-service exposure to asbestos.  The results of such development should be documented in the claims file.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise, in order to determine the etiology of any currently diagnosed respiratory disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any respiratory disability during the appellate period.  

If possible, the examiner should provide a specific diagnosis for any current respiratory disability, or any respiratory disability diagnosed since September 2010.  If a diagnosis is made, the examiner should distinguish it from the Veteran's service-connected lung cancer.  

If the Veteran is not diagnosed with asbestos, the examiner should reconcile his/her findings with any conflicting medical evidence of record.

Based on a review of the record, the examiner should:
Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any respiratory disability is causally or etiologically related to the Veteran's period of active service.  In reaching this opinion, the examiner should comment on the Veteran's potential in-service asbestos exposure.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  In addition, the examiner should address the Veteran's lay statements, relevant service treatment records, and any additional relevant medical records.  Specifically, the examiner should address in-service documentation of congestion, throat pain, or any other potentially relevant symptoms or treatment.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




